In an action upon a policy of insurance to recover for injuries to property by windstorm, the appeal is from an order of the County Court, Westchester County, which, upon respondents’ motion, set aside a verdict of a jury in favor of appellant and granted a new trial. Order reversed, with costs, motion denied, and verdict reinstated. The policy covers “ direct loss by Windstorm ” but excludes coverage for loss caused “ directly or indirectly * * * by snowstorm ”. No claim was made, nor evidence offered, that the damage to respondents’ property was caused by both hazards. The evidence permitted a finding that the damage was caused by either (1) a windstorm on February 27, 1958 or (2) a snowstorm on March 14, 1958. Under these facts the Trial Judge was not in error in instructing the jury that to support a recovery the loss must have been caused by windstorm and not by any other hazard, or that it must have been caused “ only and directly ” by windstorm. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.